Bell, Chief Judge.
On May 28, 1975, a notice of appeal was filed in the trial court in this case. The transcript of evidence was not filed in the time (June 27,1975) required by Code Ann. § 6-806. On June 30, 1975, an application was made for extending the time for filing the transcript until July 30, 1975 which was granted and an order was entered to that effect. There are no other applications for or orders extending the time for filing the transcript. The transcript was filed on August 27, 1975. The appellee’s *23motion to dismiss the appeal was sustained. Held:
Submitted February 2, 1976
Decided March 8, 1976.
Gettle & Fraser, Sherman C. Fraser, for appellants.
Larry Evans, for appellee.
Code Ann. § 6-804 provides that an application for an extension of time must be made before the expiration of the period for filing as originally prescribed. To comply with this provision, the appellant was required to file for an extension prior to June 27,1975. This he did not do and the order of June 30,1975 was nugatory and void. Baxter v. Long, 122 Ga. App. 500 (177 SE2d 712). As there were no valid orders extending the time for filing the transcript and no excuse or justification was advanced for this sixty day delay, the trial court did not abuse its discretion in dismissing the appeal.

Judgment affirmed.


Clark and Stolz, JJ., concur.